DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 15 is objected to because of the following informalities:  In claim 15, line 82 "a caregiver" should be -.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 9, 12, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "said top surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "said bottom surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "said first end" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim l4 recites the limitation "said second end" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "said control circuit" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
The limitation in claim 12, line 2 “a top surface” is unclear. Is the top surface in claim 12 the same or different than the top surface in parent claim 2? For examination purposes the top surfaces are interpreted as the same in claims 2 and 12.
The limitation in claim 12, line 3 “a bottom surface” is unclear. Is the bottom surface in claim 12 the same or different than the bottom surface in parent claim 2? For examination purposes the bottom surfaces are interpreted as the same in claims 2 and 12.
Claim 15 recites the limitation "the caregiver" in line 75.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Young (GB2418862).

    PNG
    media_image1.png
    349
    565
    media_image1.png
    Greyscale

Annotated fig 2 of Young.
With respect to claim 1, Young discloses an infant burping assembly (fig 3) for automatically burping an infant (pg. 1, lines 11-13), said assembly comprising a belt (10, fig 2 being longitudinally elongated (wrap around the infant as in fig 3) wherein said belt is configured to be worn around an infant's torso (see fig 3 and pg. 1, lines 19-21); a first mating member being coupled to said belt (16, fig 2); a second mating member (16, fig 2 where attachment means are Velcro and require hook on one end and loop on the other end; see pg. 6, lines 13-15) being coupled to said belt, said second mating member being releasably matable to said first mating member (Velcro, hook and loop fastener) for forming said belt into a closed loop (see loop around infant in fig 3) wherein said belt is configured to be retained around the infant's torso (see fig 3 and pg. 1, lines 19-21); an inflation unit (pressure applying means/20/21; pg. 3, lines 8-9) being integrated into said belt wherein said inflation unit is configured to be in communication with the infant's back when said belt is worn (see 20/21 in control unit 18 in fig 1) , said inflation unit being repeatedly inflated and deflated when said inflation unit is turned on wherein said inflation unit is configured to repeatedly engage the infant's back for burping the infant (“force medium backwards and forwards between the bladder and the reservoir to alter the pressure within the reservoir”, pg. 3); a heating element (heater; 26, fig 1) being integrated into said belt wherein said heating element is configured to be in thermal communication with the infant when said belt is worn (pg. 5, lines 3-4), said heating element being in thermal communication with said belt such that said heating element heats said belt when said heating element is turned on wherein said heating element is configured to warm the infant (pg. 7, lines 5-6); a vibration unit (motor and weight; 23/24, fig 11) being integrated into said belt wherein said vibration unit is configured to be in communication with the infant when said belt is worn, said vibration unit being in mechanical communication with said belt such that said vibration unit vibrates said belt when said vibration unit is turned on wherein said vibration unit is configured to massage (see pg. 6, lines 23-25 and pg. 7, lines 1-2) the infant, and a remote control (see pg. 5, lines 14-17; external control) to be configured to be manipulated by a caregiver (a person can control the device from an external location), said remote control being in remote communication with each of said inflation unit, said heating element and said vibration unit, said remote control turning each of said inflation unit, said heating element and said vibration unit on and off (note the remote would control all the functions of the device including the inflation, vibration and heating).
With respect to claim 3, Young discloses said inflation unit comprises a control circuit (18, fig 1) being integrated into said belt, said control circuit receiving a pump input (via pressure applying means; pg. 6, lines 21-22), said control circuit receiving a heat input (via ), said control circuit receiving a vibrate input (via 23 and 24 in fig 1); note the control of the device is activated by control unit 18 and can be external).
With respect to claim 4, Young discloses said inflation unit comprises a bladder (11, fig 2) being positioned between said top surface and said bottom surface of said belt (see location of 1 in annotated fig 2 of Young), said bladder being centrally positioned between said first end and said second end of said belt (bladder is the length of the belt therefore being equally and centrally located).
With respect to claim 5, Young discloses said inflation unit comprises a pump (pressure adjusting means; pg. 6, lines 21-22) being positioned between said top surface and said bottom surface of said belt (see location of element 18 which contains pressure applying means being between top and bottom in annotated fig 2 of Young), said pump having an inlet and an outlet (the pump of Young would inherently have an inlet and outlet to “force medium backwards and forwards between the bladder and the reservoir to alter the pressure within the reservoir”, pg. 3), said outlet being in fluid communication with said bladder (medium moves into and out of bladder), said pump being electrically coupled to said control circuit (see schematic in fig  with pressure applying means 20,21 connected), said control circuit alternatively actuating said pump between an inflating condition (“pumping extra medium from the reservoir into the bladder will increase the pressure within the bladder”, pg. 3) and a deflating condition (“drawing medium from the bladder back into the reservoir will have a reverse effect”, pg. 3) when said control circuit receives said pump input (control unit 18 receives signals to control from external device, see pg. 5).
With respect to claim 8, Young discloses said vibration unit is positioned between a top surface (see annotated fig 2 of Young) and a bottom surface (see annotated fig 2 of Young) of said belt (see control unit (18) with vibration unit inside top and bottom surfaces), said vibration unit being electrically coupled to said control circuit (see schematic of control unit (18) in fig  1 with vibration unit (23 and 24)), said vibration unit being turned on when said control circuit receives said vibration input (control unit allows control and input from user).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young in view of Elliot (2020/0121550).

    PNG
    media_image2.png
    430
    467
    media_image2.png
    Greyscale

Annotated fig 1 of Elliot.
With respect to claim 2, Young discloses a first end (see annotated fig 2 of Young), a second end (see annotated fig 2 of Young), a top surface (see annotated fig 2 of Young) and a bottom surface (see annotated fig 2 of Young) wherein said bottom surface is configured to be positioned against the infant when said belt is worn (see infant (14) in fig 2 against the bottom surface in annotated fig 2 of Young), said belt being elongated between said first end and said second end (see device 10 extending between ends in annotated fig 2 of Young); but lacks the first mating member being positioned on said top surface and said second mating member being positioned on said bottom surface.
However, Elliot teaches a belt (10, fig 1) with a first (20, fig 1) and second end (16, fig 1) and top (see annotated fig 1 of Elliot) and bottom surfaces (see annotated fig 1 of Elliot) with a first mating member (coupler; 18, fig 1) being positioned on said top surface (see fig 1), said first mating member being positioned adjacent to said first end (see 18 being adjacent to end 20); and a second mating member (coupler; 14, fig 1) being positioned on said bottom surface (see annotated fig 1 of Elliot), said second mating member being aligned with said second end (see coupler near end 16 in fig 1)(see also [0017] lines 4-13).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the closure system of the belt of Young with the coupling as taught by Elliot to replace one known closure system with another so as to position and couple the belt to the infant.
With respect to claim 9, Young shows a receiver (Young’s device inherently has a receiver since the system includes an external control and provides programming and control of the belt) being integrated into said belt, said receiver being electrically coupled to said control circuit (see pg. 5, lines 14-17 of Young).
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young in view of Palmer (2017/0020768).
With respect to claim 6, Young discloses said pump urges fluid inwardly through said inlet and outwardly through said outlet when said pump is actuated into said inflating condition for inflating said bladder (see pg. 3, lines 13-16 of Young), said pump urging fluid inwardly through said outlet and outwardly through said inlet when said pump is actuated into said deflating condition for deflating said bladder (see pg. 3, lines 13-17 of Young) but lacks the fluid being air. 
However, Palmer teaches a cuff (12, fig 1) with a bladder (flexible air bladder, see [0031], lines 1-3) and air source ([0033], lines 2-4) that urges air inward (inflating cuff) and outward ([0035], lines 4-7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the fluid of Young to be air as taught by T so as to replace one known fluid with another to allow for inflation and deflation of a bladder for therapeutic effect.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young in view of Schenck (2005/0043655).
With respect to claim 7, Young discloses said heating element is positioned between a top surface and a bottom surface (see heater in element 18 of figs 1 and 2 of Young) of said belt, said heating element being electrically coupled to said control circuit (see schematic of 18 in fig 1 with heater 26 of Young), said heating element being turned on when said control circuit receives said heat input (18 receives the control command and applies the function; i.e. control unit) but lacks said heating element comprising a plurality of coils being spaced apart from each other and being distributed between a first end and a second end of said belt.
However, Schenck teaches a wrap (10, fig 1) with a heating element (38, fig 1) comprising a plurality of coils (wires coiled, [0031], lines 1-4) being spaced apart from each other and being distributed between a first end and a second end of said belt (see the spaced wires between ends 18 and 24 in fig 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the heater of Young with the heating element coils of Schenck so as to more evenly distribute heat throughout the entire belt. 
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young in view of Radl (20120046579).
With respect to claim 10, Young discloses all the elements as claimed above but lacks a light emitter.
However, Radl teaches a stimulation wrap (22, fig 1A) with a light emitter (LEDs; 50,52,54,56,58,60; fig 6) being coupled to a top surface of said belt (see 26 coupled to top of 22 in fig 1A) wherein said light emitter is configured to emit light outwardly therefrom (LED is light-emitting diode so emits light), said light emitter being electrically coupled to a control circuit (see fig 10, LED display connected to microprocessor), said light emitter being turned on when said control circuit receives a vibrate input ([0068], lines 6-9) wherein said light emitter is configured to visually alert the caregiver that said control circuit is turned on (see [0067], lines 4-6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control circuit and belt to include light emitters as taught by Radl so as to provide visual indicators to the caregiver of the therapy being applied to the infant.
Claim(s) 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young in view of Elliot as applied to claim 9 above, and further in view of Koen (2007/0197941).
With respect to claim 11, the modified Young discloses said remote control includes a transmitter (the remote device of Young would inherently have a transmitter to externally control the device; pg. 5, line 14 of Young) said transmitter being in wireless communication (physical connection or wirelessly) with said receiver, said transmitter broadcasting commands (see pg. 5, lines 141-17 of Young) but is silent regarding an inflate button, a vibrate button, a heat button and a timer button and broadcasting an inflation command to said receiver when said inflate button is depressed, said transmitter broadcasting a heat command to said receiver when said heat button is depressed, said transmitter broadcasting a vibrate command to said receiver when said vibrate button is depressed.
However, Koen teaches a device (1, fig 1) with a remote control (30, fig 3) with a plurality of buttons for different functions (32-36, fig 3 and [0020], lines 4-8) and broadcasting commands specific to each individual button function (see [0020-0021]) when the button is depressed.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the external device of the modified Young to include a plurality of buttons for each function as taught by Koen so as to more precisely control the therapeutic function applied to the infant.
With respect to claim 13, the modified Young shows that said control circuit receives said inflation command when said receiver receives said inflation command, said control circuit receiving said heat input when said receiver receives said heat command, said control circuit receiving said vibrate input when said receiver receives said vibrate command (the remote control is connected to the device via the receiver and transmitter therefore after the modification by Koen each individual command from the remote with be sent to the circuit and apply the specific function).
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young in view of Elliot and Koen as applied to claim 11 above, and further in view of Davies (2013/0005214).
With respect to claim 12, the modified Young shows all the elements as claimed above but lacks an electronic timer.
However, Davies teaches a soothing device (102, fig 3) with an electronic timer (timer function) being electrically coupled to a control circuit ([0036], lines 1-3), said electronic timer being actuatable to count down a chosen one of a plurality of pre-determined durations of time (specified period of time; e.g. 5, 10, 15 minutes), said control circuit being turned off when said electronic timer counts down said chosen pre-determined duration of time (see [0036], lines 1-6; note the device only run for the amount of time and stops after the timer runs out); and said timer counting down said chosen pre-determined duration of time when said timer button is depressed a corresponding number of times (see [0036], lines 4-14; e.g. single push, second push, and further push).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control circuit of the modified Young with a timer as taught by Davies so as to provide a more precise control of the assembly.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young in view of Stuart (2018/0207057).
With respect to claim 14, Young discloses a power supply (pg. 5, lines 11-13 of Young) being integrated into said belt inside the top and bottom surface (see location of unit 18 in fig 2 of Young), said power supply being electrically coupled to said control circuit (“to drive the various electrical components”), but lacks the power supply comprising a rechargeable battery.
However, Stuart teaches a burping device ([0006], lines 1-3) with a power supply (60, fig 6) comprising a rechargeable battery (62, fig 6; see [0024], lines 9-11) said rechargeable battery being electrically coupled to a control circuit (see schematic of control circuit in fig 6 with battery connection; see [0024], lines 1-3) and a charge port (64, fig 6) being recessed into housing wherein said charge port is configured to insertably receive a charge cord (see [0024], lines 4-8), said charge port being electrically coupled to said rechargeable battery for charging said rechargeable battery (see [0024], lines 9-11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the power supply of Young to include a rechargeable battery as taught by Stuart so as to provide a more convenient power supply allowing fir a portable device.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young (GB2418862) in view of Elliot (2020/0121550), Palmer (2017/0020768), Birnkrant (2014/0150791), Schenck (2005/0043655), Radl (2012/0046579), Davies (2013/0005214), Koen (2007/0197941), and Stuart (2018/0207057).
With respect to claim 15, the modified Young (see modifications by claims 2-14 above) shows an infant burping assembly (fig 3 of Young) for automatically burping an infant (pg. 1, lines 11-13 of Young), said assembly comprising a belt (10, fig 2 being longitudinally elongated (wrap around the infant as in fig 3 of  Young)) wherein said belt is configured to be worn around an infant's torso (see fig 3 and pg. 1, lines 19-21 of Young) a first end (see annotated fig 2 of Young), a second end (see annotated fig 2 of Young), a top surface (see annotated fig 2 of Young) and a bottom surface (see annotated fig 2 of Young) wherein said bottom surface is configured to be positioned against the infant when said belt is worn (see infant (14) in fig 2 against the bottom surface in annotated fig 2 of Young), said belt being elongated between said first end and said second end (see device 10 extending between ends in annotated fig 2 of Young); a first mating member being coupled to said belt (16, fig 2 of Young) first mating member (coupler; 18, fig 1 of Elliot) being positioned on said top surface (see fig 1 of Elliot), said first mating member being positioned adjacent to said first end (see 18 being adjacent to end 20 of Elliot); a second mating member (16, fig 2 where attachment means are Velcro and require hook on one end and loop on the other end; see pg. 6, lines 13-15 of Young) being coupled to said belt, said second mating member being releasably matable to said first mating member (Velcro, hook and loop fastener) for forming said belt into a closed loop (see loop around infant in fig 3) wherein said belt is configured to be retained around the infant's torso (see fig 3 and pg. 1, lines 19-21) the second mating member (coupler; 14, fig 1 of Elliot) being positioned on said bottom surface (see annotated fig 1 of Elliot), said second mating member being aligned with said second end (see coupler near end 16 in fig 1 of Elliot)(see also [0017] lines 4-13 of Elliot); an inflation unit (pressure applying means/20/21; pg. 3, lines 8-9 of Young) being integrated into said belt wherein said inflation unit is configured to be in communication with the infant's back when said belt is worn (see 20/21 in control unit 18 in fig 1 of Young), said inflation unit being repeatedly inflated and deflated when said inflation unit is turned on wherein said inflation unit is configured to repeatedly engage the infant's back for burping the infant (“force medium backwards and forwards between the bladder and the reservoir to alter the pressure within the reservoir”, pg. 3 of Young); a control circuit (18, fig 1 of Young) being integrated into said belt, said control circuit receiving a pump input (via pressure applying means; pg. 6, lines 21-22 of Young), said control circuit receiving a heat input (via heater 2, fig 1 of Young), said control circuit receiving a vibrate input (via 23 and 24 in fig 1 of Young); note the control of the device is activated by control unit 18 and can be external); a bladder (11, fig 2 of Young) being positioned between said top surface and said bottom surface of said belt (see location of 1 in annotated fig 2 of Young), said bladder being centrally positioned between said first end and said second end of said belt (bladder is the length of the belt therefore being equally and centrally located); a pump (pressure adjusting means; pg. 6, lines 21-22) being positioned between said top surface and said bottom surface of said belt (see location of element 18 which contains pressure applying means being between top and bottom in annotated fig 2 of Young), said pump having an inlet and an outlet (the pump of Young would inherently have an inlet and outlet to “force medium backwards and forwards between the bladder and the reservoir to alter the pressure within the reservoir”, pg. 3), said outlet being in fluid communication with said bladder (medium moves into and out of bladder), said pump being electrically coupled to said control circuit (see schematic in fig  with pressure applying means 20,21 connected), said control circuit alternatively actuating said pump between an inflating condition (“pumping extra medium from the reservoir into the bladder will increase the pressure within the bladder”, pg. 3) and a deflating condition (“drawing medium from the bladder back into the reservoir will have a reverse effect”, pg. 3) when said control circuit receives said pump input (control unit 18 receives signals to control from external device, see pg. 5), said pump urges air inwardly through said inlet ([0033], lines 2-4 of Palmer)  and outwardly through said outlet ([0035], lines 4-7 of Palmer) when said pump is actuated into said inflating condition for inflating said bladder (see pg. 3, lines 13-16 of Young), said pump urging air inwardly through said outlet and outwardly through said inlet when said pump is actuated into said deflating condition for deflating said bladder (see pg. 3, lines 13-17 of Young); a heating element (heater; 26, fig 1 of Young) being integrated into said belt wherein said heating element is configured to be in thermal communication with the infant when said belt is worn (pg. 5, lines 3-4), said heating element being in thermal communication with said belt such that said heating element heats said belt when said heating element is turned on wherein said heating element is configured to warm the infant (pg. 7, lines 5-6) said heating element comprising a plurality of coils (wires coiled, [0031], lines 1-4 of Schenck) being spaced apart from each other and being distributed between a first end and a second end of said belt (see the spaced wires between ends 18 and 24 in fig 1 of Schenck); a vibration unit (motor and weight; 23/24, fig 11) being integrated into said belt wherein said vibration unit is configured to be in communication with the infant when said belt is worn, said vibration unit being in mechanical communication with said belt such that said vibration unit vibrates said belt when said vibration unit is turned on wherein said vibration unit is configured to massage (see pg. 6, lines 23-25 and pg. 7, lines 1-2) the infant, a receiver (Young’s device inherently has a receiver since the system includes an external control and provides programming and control of the belt) being integrated into said belt, said receiver being electrically coupled to said control circuit (see pg. 5, lines 14-17 of Young); a light emitter (LEDs; 50,52,54,56,58,60; fig 6 of Radl) being coupled to a top surface of said belt (see 26 coupled to top of 22 in fig 1A of Radl) wherein said light emitter is configured to emit light outwardly therefrom (LED is light-emitting diode so emits light), said light emitter being electrically coupled to a control circuit (see fig 10 of Radl, LED display connected to microprocessor), said light emitter being turned on when said control circuit receives a vibrate input ([0068], lines 6-9 of Radl) wherein said light emitter is configured to visually alert the caregiver that said control circuit is turned on (see [0067], lines 4-6 of Radl); an electronic timer (timer function of Davies) being electrically coupled to a control circuit ([0036], lines 1-3 of Davies), said electronic timer being actuatable to count down a chosen one of a plurality of pre-determined durations of time (specified period of time; e.g. 5, 10, 15 minutes of Davies), said control circuit being turned off when said electronic timer counts down said chosen pre-determined duration of time (see [0036], lines 1-6 of Davies ; note the device only run for the amount of time and stops after the timer runs out); and said timer counting down said chosen pre-determined duration of time when said timer button is depressed a corresponding number of times (see [0036], lines 4-14 of Davies; e.g. single push, second push, and further push); and a remote control (see pg. 5, lines 14-17; external control) to be configured to be manipulated by a caregiver (a person can control the device from an external location), said remote control being in remote communication with each of said inflation unit, said heating element and said vibration unit, said remote control turning each of said inflation unit, said heating element and said vibration unit on and off (note the remote would control all the functions of the device including the inflation, vibration and heating), including a transmitter (the remote device of Young would inherently have a transmitter to externally control the device; pg. 5, line 14 of Young) said transmitter being in wireless communication (physical connection or wirelessly) with said receiver, said transmitter broadcasting commands (see pg. 5, lines 141-17 of Young) with a plurality of buttons for different functions (32-36, fig 3 and [0020], lines 4-8 of Koen) and broadcasting commands specific to each individual button function (see [0020-0021] of Koen) when the button is depressed; and a power supply ((pg. 5, lines 11-13 of Young)) comprising a rechargeable battery (62, fig 6; see [0024], lines 9-11 of Stuart) said rechargeable battery being electrically coupled to a control circuit (see schematic of control circuit in fig 6 with battery connection; see [0024], lines 1-3 of Stuart) and a charge port (64, fig 6 of Stuart) being recessed into housing wherein said charge port is configured to insertably receive a charge cord (see [0024], lines 4-8 of Stuart), said charge port being electrically coupled to said rechargeable battery for charging said rechargeable battery (see [0024], lines 9-11 of Stuart) but lacks a servo.
	However, Birnkrant teaches a wearable vest (326, fig 3) with a servo control (354/356, fig 3) being electrically coupled to a control circuit (see connection to control panel (318) in fig 3), said servo being repeatedly turned on and off when said control circuit receives said pump input (see [0092], lines 9-17), said servo being in mechanical communication with said belt such that said servo communicates an impact (pulse generator) into said belt when said control circuit receives said pump input wherein said servo is configured to simulate a patient (generates air pulses to stimulate the patient’s chest).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of the modified Young with a servo as taught by Birnkrant so as to provide additional stimulation to the infant for soothing effects. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Buck (2015/0051440), Saling (8,945,029), Blue (2002/0095103), Lizama (6,175,981), Hofmeister (5,520,616), and Ramey (4,257,408) are cited to show additional stimulation devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E BALLER whose telephone number is (571)272-8153. The examiner can normally be reached Monday - Friday 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KELSEY E BALLER/Examiner, Art Unit 3785     

/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785